



SECOND AMENDMENT TO THE
NAVISTAR, INC.
SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN


WHEREAS, Navistar, Inc. (the “Company”) maintains the Navistar, Inc.
Supplemental Executive Retirement Plan, as amended and restated effective June
1, 2016 (the “Plan”); and
WHEREAS, the Company has reserved the right to amend the Plan pursuant to
Section 6.1 therein;
NOW THEREFORE BE IT RESOLVED, that by virtue and in exercise of the power to
amend the Plan reserved to the Company, the Plan be and is hereby amended,
effective as of the dates specified herein, as follows:
1.By amending Section 1.19 of the Plan, effective January 1, 2019, to read in
its entirety as follows:
“1.19    ‘RPSE’ shall mean the Navistar, Inc. Retirement Plan for Salaried
Employees (including the Navistar Financial Corporation Retirement Plan for
Salaried Employees that was merged into said plan), as may be amended from time
to time: and, on and after January 1, 2017, and prior to January 1, 2019, its
continuing benefit structure within the Navistar, Inc. Salaried Employees
Pension Plan; and, on and after January 1, 2019, its respective continuing
benefit structures within the Navistar, Inc. Salaried Employees Pension Plan No.
1 and within the Navistar, Inc. Salaried Employees Pension Plan No. 2, as they
may be amended from time to time.”
2.    By amending Section 7 of the Plan, effective as of April 1, 2018, by
inserting the below language as Section 7.7 and re-numbering the current Section
7.7 (titled “Responsibility For Legal Effect”) as Section 7.8:
“7.7
Claims and Appeals Procedure Applicable to Applications for Disability
Retirement filed on or after April 1, 2018

(a)    If and to the extent a claim for benefits under the plan is conditioned
upon a determination of disability (excluding any determination made by a party
other than the Plan Administrator for purposes other than making a benefit
determination under the Plan, such as the provision of Plan benefits to any
person who has been determined to be disabled under the Federal Social Security
Act or under an employer’s long term disability plan), such claim for benefits
shall be processed in accordance with the requirements of ERISA Section 503
applicable to disability claims.
(b)    Notification of Denial of Disability Retirement
In addition to the other general provisions of Section 7.6, the following
specific provisions of this Section 7.7(b) shall apply to applications for a
Disability Retirement Benefit made on or after April 1, 2018. The written
notification of the benefit denial of an application for a Disability Retirement
Benefit will set forth, in a manner calculated to be understood by the
Participant or beneficiary, the following:
(1)    A discussion of the decision, including an explanation of the basis for
disagreeing with or not following:
(i)    The views presented by the Participant or beneficiary to the Plan
Administrator of health care professionals treating the Participant or
beneficiary and vocational professionals who evaluated the Participant or
beneficiary;
(ii)    The views of medical or vocational experts whose advice was obtained on
behalf of the Plan Administrator in connection with a Participant or
beneficiary’s adverse benefit determination, without regard to whether the
advice was relied upon in making the benefit determination; and
(iii)    A disability determination regarding the Participant or beneficiary
made under the Federal Social Security Act and presented by the Participant or
beneficiary to the Plan Administrator;
(2)    If the benefit denial is based on a medical necessity or experimental
treatment or similar exclusion or limit, either an explanation of the scientific
or clinical judgment for the determination, applying the terms of the Plan to
the Participant or beneficiary’s medical circumstances, or a statement that such
explanation will be provided free of charge upon request;
(3)    Either the specific internal rules, guidelines, protocols, standards or
other similar criteria of the Plan relied upon in making the adverse
determination or, alternatively, a statement that such rules, guidelines,
protocols, standards or other similar criteria of the Plan do not exist; and


1

--------------------------------------------------------------------------------





(4)    A statement that the Participant or beneficiary is entitled to receive,
upon request and free of charge, reasonable access to, and copies of, all
documents, records, and other information relevant to the Participant or
beneficiary’s claim for benefits.
(5)    The notification shall be provided in a culturally and linguistically
appropriate manner in accordance with the requirements described in Department
of Labor Regulation § 2560.503-1(o).
(c)    Notification of Denial of Disability Retirement Applications on Appeal
In addition to the other general provisions of Section 7.6, the following
specific provisions of this Section 7.7(c) shall apply to appeals for Disability
Retirement Benefit applications made on or after April 1, 2018. The written
notification of the benefit denial of the appeal will set forth, in a manner
calculated to be understood by the Participant or beneficiary, the following:
(1)    A discussion of the decision, including an explanation of the basis for
disagreeing with or not following:
(i)    The views presented by the Participant or beneficiary to the Plan
Administrator of health care professionals treating the Participant or
beneficiary and vocational professionals who evaluated the Participant or
beneficiary;
(ii)    The views of medical or vocational experts whose advice was obtained on
behalf of the Plan Administrator in connection with a Participant or
beneficiary’s adverse benefit determination, without regard to whether the
advice was relied upon in making the benefit determination; and
(iii)    A disability determination regarding the Participant or beneficiary
made under the Federal Social Security Act and presented by the Participant or
beneficiary to the Plan Administrator;
(2)    If the adverse benefit determination is based on a medical necessity or
experimental treatment or similar exclusion or limit, either an explanation of
the scientific or clinical judgment for the determination, applying the terms of
the Plan to the Participant or beneficiary’s medical circumstances, or a
statement that such explanation will be provided free of charge upon request;
(3)    Either the specific internal rules, guidelines, protocols, standards or
other similar criteria of the Plan relied upon in making the adverse
determination or, alternatively, a statement that such rules, guidelines,
protocols, standards or other similar criteria of the Plan do not exist; and
(4)    The notification shall be provided in a culturally and linguistically
appropriate manner in accordance with the requirements described in Department
of Labor Regulation § 2560.503-1(o).
(d)    Provision of New or Additional Evidence or Rationale to Participant or
Beneficiary For Disability Retirement Benefit applications filed on or after
April 1, 2018
(1)    Before the Plan Administrator can issue an adverse benefit determination
on review of a Disability Retirement Benefit claim, the Plan Administrator shall
provide the Participant or beneficiary, free of charge, any new or additional
evidence considered, relied upon, or generated by the Plan Administrator, or
other person making the benefit determination (or at the direction of the Plan
Administrator, or such other person) in connection with the claim. Such evidence
will be provided as soon as possible and sufficiently in advance of the date on
which the notice of adverse benefit determination on review is required to be
provided to give the Participant or beneficiary a reasonable opportunity to
respond prior to that date.
(2)    Before the Plan Administrator can issue an adverse benefit determination
on review of a Disability Retirement Benefit claim, based on a new or additional
rationale, the Plan Administrator shall provide the Participant or beneficiary,
free of charge, with the rationale. Such rationale must be provided as soon as
possible and sufficiently in advance of the date on which the notice of adverse
benefit determination on review is required to be provided to give the
Participant or beneficiary a reasonable opportunity to respond prior to that
date.
(e)    Deemed Exhaustion for Disability Retirement Applications filed on or
after April 1, 2018


2

--------------------------------------------------------------------------------





(1)    Generally, if the Plan or Plan Administrator fails to establish or follow
claims procedures consistent with the requirements of Sections 7.6 or 7.7, a
Participant or beneficiary will be deemed to have exhausted the administrative
remedies available under the Plan and shall be entitled to pursue any available
remedies under ERISA Section 502(a).
(2)    In addition, if the Plan or Plan Administrator fails to strictly adhere
to all the requirements of Sections 7.6 or 7.7 with respect to a Disability
Retirement Benefit claim, the Participant or beneficiary is deemed to have
exhausted the administrative remedies available under the Plan (unless the
violations are “de minimis” in accordance with Department of Labor Regulation §
2560.503-1(l)(2)(ii)). Accordingly, the Participant or beneficiary is entitled
to pursue any available remedies under ERISA Section 502(a). If a Participant or
beneficiary chooses to pursue remedies under ERISA Section 502, in these
circumstances the claim or appeal is deemed denied on review without the
exercise of discretion by an appropriate fiduciary.
(f)    The Plan Administrator shall ensure, with respect to claims of
disability, that all claims are adjudicated in a manner designed to ensure the
independence and impartiality of the persons involved in making the decision.
Accordingly, no decisions regarding hiring, compensation, termination,
promotion, or other similar matters with respect to any individual involved in
the claims and appeals process (such as a claims adjudicator or medical or
vocational expert) will be made based upon the likelihood that the individual
will support the denial of benefits.”
* * * * * * *






3